Effective September 15, 2015, the fifth and sixth paragraphs in sub-section entitled "Principal Investment Strategies" under the main heading "Summary of Key Information" are restated in their entirety as follows: MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on blending fundamental and quantitative research on approximately 1,000 U.S. issuers. MFS uses fundamental analysis of individual issuers to create a fundamental rating for an issuer. MFS uses quantitative models to create a quantitative rating for an issuer. MFS eliminates approximately 30% or more of the most volatile equity securities based on historical volatility as potential investments for the fund.MFS may continue to hold and to consider for further investment equity securities whose historical volatility increases above the 30% threshold after purchase.From the remaining issuers in the fund's investment universe, MFS then constructs the portfolio considering the blended rating from combining the fundamental rating and the quantitative rating as well as issuer, industry, and sector weightings, volatility, and other factors. Effective September 15, 2015, the fourth paragraph in sub-section entitled "Principal Risks" under the main heading "Summary of Key Information" is restated in its entirety as follows: Investment Strategy Risk:The fund’s strategy to invest in equity securities with historically lower volatility may not produce the intended results if lower volatility equity securities do not outperform the S&P 500 Index, if the historical volatility of an equity security is not a good predictor of the future volatility of that equity security, and/or if equity securities held by the fund become more volatile than their historical volatility. In addition, the fund's strategy to blend fundamental and quantitative research may not produce the intended results, and MFS fundamental research is not available for all issuers.It is expected that the fund will generally underperform the equity markets during periods of strong, rising equity markets. Effective September 15, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title James C. Fallon Investment Officer of MFS Matthew W. Krummell Investment Officer of MFS Jonathan W. Sage September 2015 Investment Officer of MFS John E. Stocks September 2015 Investment Officer of MFS Effective September 15, 2015, the fifth paragraph in the sub-section entitled "Principal Investment Strategies" under the main heading "Investment Objective, Strategies, and Risks" is restated in its entirety as follows: MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on blending fundamental and quantitative research on approximately 1,000 U.S. issuers.MFS uses fundamental analysis of individual issuers and their potential in light of their financial condition, and market, economic, political, and regulatory conditions to create a fundamental rating for an issuer. Factors considered may include analysis of an issuer’s earnings, cash flows, competitive position and management ability.MFS uses quantitative models that systematically evaluate an issuer’s valuation, price and earnings momentum, earnings quality, and other factors to create a quantitative rating for an issuer.When MFS quantitative research is available but fundamental research is not available, MFS considers the issuer to have a neutral fundamental rating. MFS eliminates approximately 30% or more of the most volatile equity securities based on historical volatility as potential investments for the fund.MFS may continue to hold and to consider for further investment equity securities whose historical volatility increases above the 30% threshold after purchase.From the remaining issuers in the fund's investment universe, MFS then constructs the portfolio considering the blended rating from combining the fundamental rating and the quantitative rating as well as issuer, industry, and sector weightings, volatility, and other factors. 1016482 1LVU-PM-SUP-081115 MFS Low Volatility Equity Fund Effective September 15, 2015, the fifth paragraph in sub-section entitled "Principal Risks" under the main heading "Investment Objective, Strategies, and Risks" is restated in its entirety as follows: Investment Strategy Risk:The fund’s strategy to invest in equity securities with historically lower volatility may not produce the intended results if lower volatility equity securities do not outperform the S&P 500 Index, if the historical volatility of an equity security is not a good predictor of the future volatility of that equity security, and/or if equity securities held by the fund become more volatile than their historical volatility. In addition, the fund's strategy to blend fundamental and quantitative research may not produce the intended results, and MFS fundamental research is not available for all issuers.It is expected that the fund will generally underperform the equity markets during periods of strong, rising equity markets. Effective September 15, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History James C. Fallon Lead Portfolio Manager Employed in the investment area of MFS since 1999 Matthew W. Krummell Portfolio Manager Employed in the investment area of MFS since 2001 Jonathan W. Sage Portfolio Manager Employed in the investment area of MFS since 2000 John E. Stocks Portfolio Manager Employed in the investment area of MFS since 2001 10164822LVU-PM-SUP-081115
